924 F.2d 1059
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lester D. PARKER, III, Plaintiff-Appellant,v.UNITED CITIES GAS COMPANY, INC., Defendant-Appellee.
No. 90-5860.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1991.

Before KEITH and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se Tennessee plaintiff appeals the district court's order dismissing his claims of employment discrimination based on race filed under Title VII, 42 U.S.C. Sec. 2000e-16 et seq. and 42 U.S.C. Sec. 1981.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Lester D. Parker, III, sought punitive and compensatory damages against defendant United Cities Gas Company.  He alleged that he was denied employment at defendant's Maryville, Tennessee facility solely on the basis of race.  He further alleged that defendant's hiring practices had a disparate impact on black residents of Maryville, Tennessee.


3
Upon review, we conclude that summary judgment was proper.  Fed.R.Civ.P. 56(c).  There exists no genuine issue of fact and defendant is entitled to judgment as a matter of law.  Parker failed to make a prima facie showing of discrimination based on race, see McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), or that defendant's employment practices have a disparate impact on blacks in the community.    See Wards Cove Packing Co. v. Atonio, 109 S. Ct. 2115, 2124-25 (1989).


4
Accordingly, the request for appointment of counsel is denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.